Citation Nr: 1523632	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for left knee degenerative joint disease, status post left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision rendered by the Philadelphia, Pennsylvania Regional Office of the Department of Veterans Affairs (VA).  The Veteran's claims file was transferred to the Denver, Colorado Regional Office (RO) in February 2008.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing). A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded the case in September 2011 and April 2012 to afford the Veteran a VA rating examination.  In July 2014, the Board issued a decision granting a temporary total evaluation from November 7, 2005 to April, 30, 2006, and instating a 30 percent disability evaluation from May 1, 2006.  This decision was promulgated by a October 2014 RO rating decision.  The Veteran filed an appeal to the U.S. Court of Appeals For Veterans Claims (Court).  In an April 2015 Joint Motion for Remand (JMR), the Court remanded the case for the Board for further appellate review.


FINDINGS OF FACT

1.  From May 1, 2006, the Veteran's degenerative joint disease of the left knee, status post left total knee replacement does not result in ankylosis, extension limited to 30 degrees or more, impairment of tibia and fibula, or chronic residuals consisting of severe painful motion or weakness.

2.  From May 1, 2006, the Veteran's left knee disability has been manifested by moderate recurrent lateral instability.


CONCLUSIONS OF LAW

1.  From May 1, 2006, the criteria for establishing entitlement to a disability evaluation in excess of 30 percent degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-61 (2014).

2.  From May 1, 2006, the criteria for establishing entitlement to a separate disability evaluation of 20 percent for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an evaluation in excess of 30 percent for degenerative joint disease, left knee, status post left knee replacement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in November 2006 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in November 2007, June 2011 and May 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The November 2007, June 2011 and May 2012 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his degenerative joint disease of the left knee, status post total knee replacement.  For the reasons that follow, the Board concludes that a disability evaluation in excess of 30 percent is not warranted, however a separate 20 percent rating based on subluxation and instability is warranted.

By way of history, the Veteran was granted service connection for residuals, meniscectomy, left knee with arthritis in September 1976 and he was assigned a noncompensable rating.  By rating decision dated April 1984, the Veteran's evaluation was raised to 10 percent and then increased to 20 percent by another rating decision in May 1985.  The Veteran's evaluation was the decreased to 10 percent by an August 1987 rating decision.  The Veteran filed an increased rating claim in September 2004; an unappealed March 2005 rating decision continued the 10 percent evaluation.

On November 7, 2006, the Veteran filed a new claim for an increase rating, to specifically include a temporary 100 percent rating for his left knee disability.  In support of this claim, the Veteran submitted private medical records, which were received by the RO in November 2006, showing that he underwent private surgery for a left total knee arthroplasty in April 2005.  See 38 C.F.R. § 3.157(b)(2),(3) (2006, 2013).  By rating decision dated February 2007, the Seattle, Washington RO denied the Veteran's claim for a temporary 100 percent rating, determining that the Veteran was not entitled to such a rating because he filed his claim more than a year after the surgery.  See generally Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (implicitly holding that 38 C.F.R. § 3.156(b) is not for application when new evidence is received after the expiration of the appeal period for an earlier claim).  However, the RO assigned the minimum evaluation of 30 percent pursuant to 38 C.F.R. §4.71a, DC 5055 on account of the fact that the Veteran underwent a total replacement of his left knee.  

The Board's July 2014 decision granted a temporary total evaluation from November 7, 2005 to April, 30, 2006, and instated a 30 percent disability evaluation from May 1, 2006.  The Court's April 2015 JMR observed that the Board erred by not providing an adequate statement of reasons or basis that considered and discussed whether a separate rating for left knee under DC 5257 was warranted.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Private treatment records show that in April 2005, the Veteran underwent a total left knee arthroplasty.  A surgical follow up record, dated the same month, shows the Veteran demonstrated a well healed surgical scar medially and laterally, with the knee in slight valgus position, and a range of motion from 10 to 115 degrees.  The Lachman test revealed results of 2+ with a soft endpoint. 

Private treatment records dated November 2006 show complaints of pain and "crunching" in the knee, post-arthroplasty.  Examination showed a well-healed anterior incision, with no instability, but with mild, faint crepitance with flexion and extension.  The examiner diagnosed synovitis of the left knee. 

Later private treatment records dated March 2008 show that the Veteran continued to have pain in his left knee after the arthroplasty.  Specifically, the Veteran reported difficulty climbing ladders, stairs, and uneven surfaces.  He noted persistent grinding on the lateral aspect of the left knee, which he reported had been present since service.  The Veteran stated he was pleased with the stability of his knee, but noted that pain relief was not complete, and while it was improved from pre-surgery levels, it still limited activities on a daily basis.  On examination, the Veteran's range of motion revealed crepitance laterally, that was palpable and audible.  The knee was stable to varus and valgus stress, and had full extension and 120 degrees of flexion.  X-ray images revealed a cemented total knee arthroplasty in good position without evidence of loosening.

Finally, in October 2010 private treatment records the Veteran reported continued pain in the knee since his 2005 arthroplasty, but increased stability.  The x-ray imaging showed a stable left total knee arthroplasty in good position, without evidence of loosening.

The Veteran participated in a VA examination in November 2007.  The Veteran reported he was satisfied with the results of his left knee replacement; however, all of his pre-operative symptoms had not been relieved by the surgery, which included pain, popping and grinding of the left knee.  The Veteran reported that the frequency of these symptoms was intermittent and the severity of these symptoms was mild to moderate with a variable duration.  It was further noted that these symptoms occurred on a more regular basis without flare-ups.

The VA examiner noted that the Veteran's activities of daily living were unimpaired by his left knee disability insofar as he could dress, undress, eat, write and drive a vehicle without interference.  It was also noted that the Veteran could stand for an hour, walk up to two miles, sit for 35 to 45 minutes without knee pain or popping and could lift up to 10 pounds with his legs.  The examiner indicated the Veteran had some difficulty going up and down stairs.

Upon examination, the Veteran's left knee medial and lateral joint lines were noted to be non-tender and the medial collateral and lateral collateral ligaments were noted to be stable to valgus and varus stress. No swelling in the left knee was noted. It was further noted that the Veteran experienced mildly increased pain with repetitive resistive extension but no increased pain with repetitive resistive flexion and demonstrated five by five resistive strength. There was no easy fatigability noted to repetitive joint testing times three in extension and flexion. The Veteran's gait was antalgic whereby he favored his right side more than his left side. X-rays taken of the Veteran's left knee revealed an uncomplicated appearance of left total knee arthroplasty.

Range of motion testing showed flexion to 125 degrees and extension to 0 degrees.  The report indicates no effusion, and nontender medial and lateral joint lines.  The medial collateral ligament and anterior cruciate ligaments were stable to varus and valgus stress.  The examiner noted the Veteran had mildly increased pain with repetitive resistive extension, but no weakness on repetitive resistance extension.  Likewise, the Veteran demonstrated no increased pain with repetitive resistive flexion and had normal flexion and strength.  The examiner noted no easy fatigability to repetitive testing.  There was minimal crepitus noted, and mild incoordination in motion.

Pursuant to the history supplied by the Veteran in addition to the physical examination and x-ray results, the VA examiner concluded that the Veteran's left knee, status post-prosthetic replacement, was functionally good with mild residual symptoms.

In June 2011, the Veteran underwent a VA examination for his left and right knees.  Examination of the left knee showed flexion to 100 degrees, with flexion to 97 degrees after repetitive testing, and extension to 0 degrees.  Symptoms present on use included pain, fatigue, weakness, edema, instability, abnormal movement and guarding of movement.  Lack of endurance was also noted on repetitive use.  

The examiner noted an incidental diagnosis of status post left knee total arthroplasty with residual scars and moderate instability based on examination.

Instability testing of the left knee showed moderate varus/valgus of the medial collateral ligaments, moderate varus/valgus of the lateral collateral ligaments, and moderate instability of the anterior cruciate ligaments.

In a May 2012 VA examination, the Veteran endorsed shooting pains across the joint with weight bearing, stiffness and giving way.  He further noted that stairs aggravate his knee, and described a sense of instability.  He stated that he can walk less than a block and then gets increased pain in the knee, with swelling on increased activity.  The Veteran noted that he used a wraparound brace that helped some, and infrequently used a cane.  He stated that he recently switched jobs because of his knee, taking on an office job, whereas before he worked in the field.  

The Veteran denied any flair ups within the past year, noting that he takes Motrin, which helped some.  The examiner noted tenderness or pain to palpation for the joint line or soft tissues of the left knee.  The Veteran had normal strength in left knee flexion and extension.  The Veteran had normal anterior stability in the left knee, and normal posterior stability in the left knee.  Application of valgus/varus pressure to the knee in extension and 30 degrees of flexion resulted in 2+ (5-10 millimeters) in the left knee.  The examiner further noted there was evidence of moderate recurrent patellar subluxation/dislocation.  

The examination report indicates range results of motion testing for the right knee only, revealing flexion to 105 degrees, with pain only at maximum flexion, and extension to 0 degrees, with no objective evidence of painful motion.  The left knee section of the examination report is blank.  However, because the examiner was only asked to examine the left knee, and because all of the other findings pertain to the left knee, it is clear the examiner inadvertently entered the left knee findings into the right knee section of the examination report.  Furthermore, the range of motion testing results are analogous to the June 2011 examination report, in which the Veteran's range of motion was listed as 100 degrees flexion and 0 degrees extension.  Accordingly, the Board will assume for purposes of this decision that the range of motion findings included in the May 2012 VA examination report, though listed as results of the right knee, in fact pertain to the left knee.

The examiner noted no additional limitation in range of motion of the knee and lower leg following repetitive use testing, though the Veteran did have functional loss of the knee, including symptoms of less movement than normal, pain on movement, swelling, deformity, atrophy is disuse, interference with sitting, standing and weight-bearing, and crepitus and clicking with range of motion.

The report indicates the Veteran had a history of a meniscus condition, with frequent episodes of joint pain and effusion.  Regarding the Veteran's total knee replacement in 2005, the examiner determined there were intermediate degrees of residual weakness, pain or limitation of motion, as well as mal tracking of the patella, with 2.5 centimeters atrophy on the left knee as compared with the right.  Additional symptoms noted on examination included crepitus, clicking with active or passive range of motion, moderate subluxation of patella with active contraction of the quadriceps, and mild to moderate lateral instability.

In April 2011, the Veteran testified at a Board hearing.  The Veteran endorsed pain on extension and contraction of his knee, with pain so extreme it occasionally brought tears to his eyes.  The Veteran noted that he had instability in his knee, and occasionally wore a knee brace.  Other symptoms, the Veteran stated, included loss of strength in the knee, grinding, popping sounds, difficulty going up and down stairs, and inability to run.  The Veteran reported receiving cortisone shorts, and a standing ibuprofen prescription that he used, as well as wraps and ice, which he used about once per month.

The Veteran testified that his disability had affected his ability to work as a service manager for power plant, because he was required to climb stairs, walk and stand at sites during outages.  The Veteran noted that cold weather bothered his knee.  

In a letter dated January 2008, the Veteran stated that his daily activities and any attempt at exercise, therapy or recreation were impaired, noting pain and occasional weakness, which was not improved by therapy.  He noted consistently experiencing flare-ups of pain and swelling when walking or performing activities around the house that last more than a few minutes.  Further, the Veteran reported that while tenderness to the touch was limited, there was pain and noted discomfort at the lateral bone location and overall medial joint area.  He also noted that while the stability of the joint has improved, the joint strength was not more than 3-4 out of 5.  Last, the Veteran reported consistent fatigability and occasional weakness during repeated activity or walking.  

The Veteran currently has a 30 percent rating for his left knee, status post replacement, rated under Diagnostic Code 5055.  30 C.F.R. 4.71a.  Under Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implementation of the prosthesis.  As noted above, the Veteran has already been compensated, to the extent possible, for this period.  Chronic residuals consisting of painful motion or weakness in the affected extremity warrant a 60 percent rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to the diagnostic codes concerning ankylosis (DC 5256), limitation of knee extension (DC 5261), or impairment of the tibia and fibula (DC 5262).  The minimum rating is 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

A higher evaluation of 60 percent is not warranted under Diagnostic Code 5055.  According to the May 2012 VA examination, the Veteran's left knee status post-arthroscopy did not result in chronic residuals consisting of severe painful motion or weakness.  Although intermediate degrees of residual weakness, pain or limitation of motion were indicated, the evidence for the period on appeal reveals that while there is certainly limited motion, the Veteran has maintained full extension and, at worst, 97 degrees of flexion in the left knee.  The Veteran further stated in his April 2011 Board hearing that he occasionally used a brace, which he again stated at his May 2012 examination, adding that he infrequently used a cane, but noted that overall he did not consistently use an assistive device, suggesting that he did not suffer from severe weakness.  Moreover, the March 2008 and October 2010 private treatment records and November 2007 and May 2012 VA examinations indicate the Veteran's total knee arthroplasty was in good position, and showed no evidence of loosening, suggesting the knee was not severely unstable or weak.  As such, the preponderance of the evidence of record reflects that the criteria for a 60 percent evaluation under Diagnostic Code 5055 have not been met at any time during the period from May 1, 2006.

Diagnostic Code 5055 also instructs that with intermediate degrees of residual weakness, pain or limitation of motion, such symptoms should be rated by analogy to diagnostic codes 5256, 5261, or 5262.  The May 2012 examiner determined there were intermediate degrees of residual weakness, pain or limitation of motion; therefore, diagnostic codes 5256, 5261, or 5262 will be considered.

Diagnostic Code 5256 applies when there is ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 9 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91.  As the Veteran has maintained motion in the left knee, he does not suffer from ankylosis and Diagnostic Code 5256 is not applicable.

Under Diagnostic Code 5261, a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects full extension for the period on appeal.  As such, the criteria for a higher evaluation of 40 percent for limited extension have not been met.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, even when considering the functional limitation, the Veteran was still able to fully extend the knee upon examination at both June 2011 and May 2012 VA examinations, after repetitive motion.  There is no evidence of record to suggest that the Veteran suffers functional loss of such severity as to result in extension limited to 30 degrees or more.

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a.  The record contains no other evidence of impairment to either the tibia or fibula, and the x-ray reports of record revealed no sign of loosening hardware.  As such, Diagnostic Code 5262 is not applicable in this case.

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  However, a separate finding must be based on additional disability.

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate' and 'severe' are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  

The evidence shows the Veteran suffered from moderate instability of the left knee since June 6, 2011.  November 2006 private treatment records show the Veteran was pleased with the stability of his knee, November 2007 VA examination showed medial collateral ligament and anterior cruciate ligaments were stable to varus and valgus stress, and October 2010 private treatment records indicated increased stability.  However, the June 2011 VA examination revealed moderate varus/valgus of the medial collateral ligaments, moderate varus/valgus of the lateral collateral ligaments, and moderate instability of the anterior cruciate ligaments.  Moreover, the May 2012 VA examination indicated the Veteran reported a sense of instability, and application of valgus/varus pressure to the knee in extension and 30 degrees of flexion resulted in 2+ (5-10 millimeters) in the left knee.  The May 2012 VA examiner noted there was evidence of moderate recurrent patellar subluxation/dislocation.  As such, the Veteran is entitled to a separate 20 percent rating for moderate instability of the left knee from June 6, 2011, the date of examination.  38 C.F.R. § 4.71a, DC 5257.  The lay and medical evidence, however, does not support the higher 30 percent rating, which contemplates severe recurrent subluxation or lateral instability.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent for left knee degenerative joint disease, status post left knee replacement and the criteria for a rating in excess of 20 percent for moderate instability of the left knee, have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left knee, status post left knee replacement is not inadequate.  The Veteran complains of pain, stiffness, giving way, and a sense of instability, all of which are contemplated by the schedular rating criteria.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for left knee degenerative joint disease, status post left knee replacement, is denied.

Subject to the law and regulations governing payment of monetary benefits, since Jun 6, 2011, a separate 20 percent disability rating for moderate instability of the left knee is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


